IN THE SUPREME COURT OF IOWA
                               No. 15–1917

                          Filed February 26, 2016


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

JAMIE F. DEREMIAH,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission recommended thirty-day suspension of

attorney’s license. LICENSE SUSPENDED.



      Tara J. Van Brederode and Susan A. Wendel, Des Moines, for

complainant.


      F. Montgomery Brown of F.M. Brown Law Firm, P.L.L.C., West Des

Moines, for respondent.
                                   2

APPEL, Justice.

      In this disciplinary case, the Iowa Supreme Court Attorney

Disciplinary Board charged the respondent, Jamie F. Deremiah, with

violations of Iowa Rule of Professional Conduct 32:8.4(b) (stating it is

professional misconduct to “commit a criminal act that reflects adversely

on a lawyer’s honesty, trustworthiness, or fitness as a lawyer”) in

connection with a domestic assault on Jane Doe. After a hearing, the

majority of the Grievance Commission of the Supreme Court of Iowa

(commission) recommended a thirty-day suspension of the respondent’s

license; a two-year probationary period, with conditions related to

maintaining his sobriety; and medical documentation showing his

compliance with treatment providers’ recommendations. One member of

the commission dissented on the sanction, recommending instead a

ninety-day suspension. A second commission member also dissented on

the sanction but recommended a public reprimand.

      For the reasons expressed below, we conclude that the respondent

violated Iowa Rule of Professional Conduct 32:8.4(b).   We suspend the

respondent’s license to practice law indefinitely with no possibility of

reinstatement for three months and impose conditions upon any

application for reinstatement.

      I. Factual and Procedural Background.

      A. Factual Findings.       Most of the facts are not disputed.

Witnesses at the hearing before the commission included police officers

and a county attorney with knowledge related to the underlying criminal

case, persons engaged in Deremiah’s treatment for alcoholism, and

Deremiah himself. Based on our review of the entire record, we make the

following findings of fact.
                                       3

      Deremiah began drinking alcohol at an early age and had a

number of alcohol-related incidents prior to becoming a lawyer.

Specifically, he had “two or three” citations for possession of alcohol and

one incident of operating a motor vehicle while under the influence (OWI)

while attending college but prior to attending law school.      He had no

involvement with the criminal justice system for alcohol-related offenses

until the recent events described in this opinion.

      Deremiah graduated from law school in 2008 and is licensed to

practice law in Iowa. He practiced in a number of professional settings

for relatively short periods of time. One firm terminated Deremiah for

what he described as alcohol-related absences.

      Deremiah is currently employed as “of counsel” with a Des Moines

metropolitan area law office.      He practices primarily in the areas of

criminal and family law. Under his arrangement with the law office, he

retains fifty percent of his billings collected from clients.

      Deremiah and Doe knew each other in high school but began

dating only after meeting at a bar several years ago. During the course of

their relationship, they maintained separate residences, but they usually

slept together in the evening. Doe gave Deremiah a set of keys to her

home, where she lived with her ten-year-old daughter.

      The relationship, however, was marked by jealousy and allegations

of infidelity. In April 2014, Des Moines police responded to a domestic

incident at Doe’s home. The facts of this incident were not thoroughly

developed at the hearing, but police were apparently called to Doe’s home

after a jealous and intoxicated Deremiah burned some of Doe’s DVDs

and refused to leave the residence. Police who arrived at the scene called

a cab to transport Deremiah home. At this point, Doe retrieved the keys

to her residence from Deremiah.
                                     4

        The April 2014 event was a precursor for the events that gave rise

to this disciplinary proceeding. Deremiah and Doe had been drinking at

various Des Moines bars on the night of July 25, 2014. An argument

ensued at one of the locations, resulting in Deremiah and Doe going their

separate ways. After the altercation, Deremiah went to Doe’s home and

broke in the front door, causing damage to the door. Doe, however, was

not at home. Deremiah then left the Doe residence.

        Deremiah later returned to the residence. This time Doe was at

home.     Deremiah asserts he suffered from an alcohol-related blackout

and does not remember what happened next. Similarly, Doe’s memory of

the event is cloudy. Nonetheless, the record establishes that Deremiah

assaulted Doe in her bedroom.      He punched Doe in the face multiple

times, causing facial swelling and bruising to her eyes. Her left eye soon

became swollen shut. According to a police officer who responded to the

reported domestic assault, “I thought it was a broken eye socket because

it was so swollen.” Deremiah also pulled Doe’s hair, leaving a clump of

hair in the bedroom where the assault occurred.        After the assault,

Deremiah called his father who picked him up and drove him to his

home, where Deremiah was also living at the time.

      Doe called 911 in the early morning hours of July 26.          After

interviewing her and investigating the scene, the police took photographs

of Doe’s injuries, the clump of hair in the bedroom, and the damage to

the door. Police noted that Doe was distraught. After completing their

investigation at the scene, police traveled to Deremiah’s father’s home

and, after Deremiah admitted he had been with Doe the previous

evening, he was arrested. The district court entered a no-contact order

following Deremiah’s arrest.
                                     5

      The state charged Deremiah with two crimes. In Count I, the state

charged him with domestic abuse assault with intent to inflict a serious

injury, an aggravated misdemeanor.         Iowa Code §§ 708.1, .2A(2)(c)

(2013). In Count II, the state charged Deremiah with trespass causing

bodily injury and/or property damage, a serious misdemeanor.           Id.

§§ 716.7, .8(2).

      Deremiah pled guilty to both charges.       On Count I, the court

sentenced Deremiah to two years in prison with all but two days

suspended and two years of probation with fines and surcharges. On

Count II, the court sentenced him to one year in prison, all suspended, to

run consecutively with the sentence under Count I.

      As result of his probation, Deremiah was required to undergo

substance    abuse     evaluation.   The   substance   abuse   evaluation

recommended treatment.        Deremiah was further required to attend a

twenty-four-week program related to domestic assaults.          Deremiah

complied with these recommendations and requirements of probation.

He also engaged a therapist, Winnie Hall, to provide him with private

counseling twice a week.      As part of his recovery program, Deremiah

attends Alcoholics Anonymous (AA) meetings regularly, meets with his

sponsor, and has consulted regularly with Hugh Grady of the Iowa

Lawyers Assistance Project.

      At the time of the hearing, Deremiah had recently received his one-

year AA chip commemorating his sobriety.       He was also continuing to

attend AA meetings on a regular basis and to receive counseling from

Hall and Grady on a regular basis.

      Deremiah testified that he has come to understand the role of

alcohol in his life.   Both Hall and Grady testified at the hearing that
                                      6

Deremiah was actively engaged in recovery and that his prognosis with

respect to managing his alcoholism was good.

      At the time of the hearing, Deremiah and Doe talked to each other

on a daily basis and saw each other weekly. Deremiah testified that he

avoids being with Doe when she consumes alcohol.

      B. Proceedings Before the Commission Related to Sanctions.

The parties agreed that Deremiah’s conduct violated rule 32:8.4(b). The

central contested issue before the commission was the appropriate

sanction under the facts and circumstances.

      The Board argued for a three-month suspension.         It emphasized

that in this case, Deremiah committed two serious infractions, one

relating to the breaking into Doe’s home and the other arising out of the

assault. As a result, the Board contended this was not a case of a single-

incident domestic assault, but a case involving multiple incidents of

wrongful conduct.

      The Board also asserted the record showed a lack of remorse on

Deremiah’s part and some minimizing of his behavior. It further noted

that Deremiah had not taken proactive steps to reimburse Doe’s landlord

for the damage to the door or to reimburse Doe for her medical expenses

that arose from her injuries.

      Deremiah      argued   the   appropriate   sanction   was   a   public

reprimand. Among other things, Deremiah asserted a suspension would

have a severe impact on his legal practice and on his clients. He noted

that he was involved in long-term representations in a number of juvenile

matters and that it would be difficult to get another attorney up to speed

in these cases, thereby causing damage to clients.          Deremiah also

submitted financial information to the commission that showed his

income was sufficient to meet his expenses with little to spare, that his
                                    7

very modest assets were exceeded by credit card debt accumulated in his

drinking days, and that he was also carrying substantial debt from law

school.

      The commission fractured on the question of sanction.         Three

members of the commission recommended a one-month suspension, a

probationary period of two years, and various reporting requirements.

One member of the commission proposed a ninety-day suspension.

Another member of the commission proposed a public reprimand, along

with a two-year probationary period and various reporting requirements.

      II. Standard of Review.

      We review attorney disciplinary proceedings de novo.           Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830 N.W.2d 737, 739 (Iowa

2013). An attorney’s ethical misconduct must be proved by a convincing

preponderance of the evidence.       Id.   “We respectfully consider the

commission’s findings and recommendations, but are not bound by

them.”    Iowa Supreme Ct. Att’y Disciplinary Bd. v. Englemann, 840
N.W.2d 156, 158 (Iowa 2013). “If we find a violation, we ‘may impose a

lesser or greater sanction than the discipline recommended by the

grievance commission.’ ” Id. (quoting Iowa Ct. R. 35.11(1)).

      III. Discussion.

      A. Violation of Iowa Code of Professional Conduct 32:8.4(b).

The parties do not dispute that Deremiah violated Iowa Rule of

Professional Conduct 32:8.4(b). While the parties agreed to the violation,

we nonetheless exercise independent judgment to ensure that the record

and the law support the conclusion of the commission that ethical

violations occurred.     See Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Wright, 857 N.W.2d 510, 514 (Iowa 2014).
                                     8

      We begin with a discussion of general principles.      We have long

held that domestic assault cases may give rise to professional discipline.

For instance, in Committee on Professional Ethics & Conduct v. Patterson,

we suspended a lawyer’s license for three months as a result of a

domestic assault lasting two hours that occurred in front of a child and

caused bodily injury. 369 N.W.2d 798, 799, 801 (Iowa 1985). We also

cited domestic assaults as subject to sanction in other cases involving a

number of additional violations of our ethical rules. See, e.g., Supreme

Ct. Bd. of Prof’l Ethics & Conduct v. Ruth, 636 N.W.2d 86, 87 (Iowa 2001)

(concerning an OWI and domestic assault); Comm. on Prof’l Ethics &

Conduct v. Lapointe, 415 N.W.2d 617, 618–19 (Iowa 1987) (involving

domestic assault and tampering with a witness).

      These cases, however, arose under ethical rules somewhat different

than our present regime.      Our findings related to ethical violations

arising out of domestic assaults rested on “moral turpitude” under the

Iowa Code of Professional Responsibility. See, e.g., Ruth, 636 N.W.2d at

88; Lapointe, 415 N.W.2d at 619; Patterson, 369 N.W.2d at 800–01. In

2005, we adopted an Iowa version of the Model Rules of Professional

Responsibility.   The model rules removed ethical provisions related to

moral turpitude from the lawyer’s ethics regime. The deletion of moral

turpitude was based on fear that the open-ended provision could draw

within its scope activities that did not have any impact on the ability of a

person to practice law and did not adversely reflect on the law or the

courts in any substantial way. See Ellen J. Bennett, et al., Annotated

Model Rules of Professional Conduct, R. 8.4 cmt. 2 (8th ed. 2015)

(explaining how the concept of moral turpitude could be construed to

contain matters of personal morality that have no specific connection to

fitness to practice law).
                                      9

       But while we deleted provisions related to moral turpitude, our

rules defined professional misconduct broadly enough to include offenses

not directly involved in the practice of law. See 2 Geoffrey C. Hazard, Jr.,

et al., The Law of Lawyering, § 69.04, at 69-11 (4th ed. 2015 Supp.)

[hereinafter The Law of Lawyering] (referring to moral turpitude as

“notoriously ambiguous”).     Instead, the new rules provide that “[i]t is

professional misconduct for a lawyer to . . . commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as

a lawyer in other respects.” Iowa R. Prof’l Conduct 32:8.4(b).

       This rule is both broader and narrower than prior disciplinary

rules. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Keele, 795 N.W.2d 507,

512 (Iowa 2011) (citing a prior edition of The Law of Lawyering, now at

69-12).    Under rule 32:8.4(b), not all crimes subject a lawyer to

professional discipline. Only those crimes with a nexus to the practice of

law subject a lawyer to professional discipline.    Keele, 795 N.W.2d at

512.

       We considered the application of rule 32:8.4(b) in what has been

referred to as a landmark case in Iowa Supreme Court Attorney

Disciplinary Board v. Templeton, 784 N.W.2d 761 (Iowa 2010).            See

Gregory C. Sisk & Mark S. Cady, 16 Iowa Practice Series, Lawyer and

Judicial Ethics, § 12:4(c), at 10.55 (2015). In Templeton, the respondent

engaged in repeated incidents of window peeping. 784 N.W.2d at 765.

Templeton was ultimately convicted of six counts of invasion of privacy.

Id. at 765–66.   We concluded that Templeton engaged in a pattern of

criminal conduct that “raise[d] serious misgivings about whether

Templeton underst[ood] the concept of privacy and respect[ed] the law

protecting individuals’ privacy rights.”   Id. at 767–68.   As a result, we

found a violation of rule 32:8.4(b). Id. at 768.
                                    10

      In reaching our result in Templeton, we discussed at length, and

ultimately adopted, an approach to rule 32:8.4(b) similar to that adopted

under a comparable disciplinary rule by the Oregon Supreme Court in In

re White, 815 P.2d 1257 (Or. 1991). In White, the Oregon Supreme Court

observed that not every criminal act reflects adversely on the lawyer’s

fitness to practice law. Id. at 1265. In particular, the court noted that a

simple misdemeanor assault arising from a private dispute would not, in

and of itself, be sufficient to establish a violation.   Id.   In analyzing

criminal misconduct, the Oregon Supreme Court stated that each case

must be judged upon its own facts in determining whether a violation of

disciplinary rules occurred. Id. Factors to be considered included

      the lawyer’s mental state; the extent to which the act
      demonstrates disrespect for the law or law enforcement; the
      presence or absence of a victim; the extent of actual or
      potential injury to a victim; and the presence or absence of a
      pattern of criminal conduct.

Id.

      We embraced the approach of White in Templeton. Templeton, 784
N.W.2d at 767.     Although the substantive language changed with our

adoption of the model rules, our approach in Templeton was consistent

with the methodology under our previous ethics regime in which we

emphasized the need to avoid per se rules or mechanical application of

labels in determining the existence of ethical violations. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Weaver, 750 N.W.2d 71, 79 (Iowa 2008); Iowa

Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Marcucci, 543 N.W.2d 879,

883 (Iowa 1996).     We now consistently use the Templeton factors to

determine whether a lawyer’s criminal misconduct amounts to an ethical

violation under rule 32:8.4(b).      See, e.g., Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Blessum, 861 N.W.2d 575, 588–89 (Iowa 2015); Iowa
                                     11

Supreme Ct. Att’y Disciplinary Bd. v. Rousch, 827 N.W.2d 711, 716 (Iowa

2013); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Cannon, 821 N.W.2d
873, 877–78 (Iowa 2012); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Weaver, 812 N.W.2d 4, 11 (2012).

      After the adoption of the model rules and our gloss in Templeton,

we considered the rule in the context of domestic assault in Iowa

Supreme Court Attorney Disciplinary Board v. Schmidt, 796 N.W.2d 33

(Iowa 2011). In Schmidt, an attorney who had never before been violent

toward his wife assaulted her, chased her around the house, choked her

to the point of unconsciousness, and pursued her into a neighbor’s

garage in the presence of the couple’s children. Id. at 37–38. Schmidt

further attempted to prevent her and a neighbor from calling 911. Id. at

37, 41. When arriving officers placed him in a police car, he damaged

the steel cage in the interior of the vehicle. Id. at 38. Schmidt’s spouse

was taken to the emergency room at a local hospital in moderate distress

with abrasions to her neck, a three-centimeter laceration, abrasions on

her neck and knees, and pain and stiffness of the neck. Id.

      We concluded that Schmidt’s behavior violated rule 32:8.4(b). Id.

at 41. In doing so, we applied the Templeton factors. Id. at 40–41. While

we stated that not all acts of violence will lead to professional discipline,

we noted that the acts of violence by Schmidt were more than trivial. Id.

at 41. We cited Schmidt’s conscious decision to act on his hostility to his

wife and assault her multiple times instead of walking away from the

situation. Id. We further noted that Schmidt attempted to prevent his

wife from calling 911 and lied to a neighbor to prevent him from calling

911. Id. We stated that while Schmidt suffered from depression, this did

not excuse the choices he made, particularly in light of the lack of

medical support that his mental condition clouded his judgment.           Id.
                                    12

Finally, we noted that the lack of a pattern of misconduct did not prevent

his violent acts from amounting to a violation of rule 32:8.4(b). Id.

      We now turn to apply the Templeton factors to determine whether

there has been a violation of rule 32:8.4(b) in this case. On the issue of

mental state of mind, Deremiah suggests that he does not remember the

assault because of an alcohol-related blackout.       In several cases, we

rejected such claims, noting that they were not supported by adequate

medical testimony.     See Rousch, 827 N.W.2d at 717 (finding that

respondent presented no evidence that depression or alcohol clouded his

judgment); Cannon, 821 N.W.2d at 878 (explaining that depression and

substance abuse are not excuses, especially with no medical evidence of

their effect on respondent’s mental state); Schmidt, 796 N.W.2d at 41

(stating depression and alcohol did not excuse mistakes, and no medical

evidence as to how depression affected his mind and decision-making

was submitted); Patterson, 369 N.W.2d at 801 (noting beyond his own

contentions, no professional opinion offered to support respondent’s

claim that he lost his reason and had no recollection of the event).

      Here, Deremiah presented the testimony of Winnie Hall, a licensed

mental health therapist and a certified substance abuse counselor. She

stated that “he was in a blackout” when the event occurred. It is not

entirely clear from the transcript whether Hall was stating an opinion or

simply reporting what Deremiah had told her. Hall further testified that

when an alcoholic is in a blackout state, the alcoholic can fully function

but does not remember what happened.

      Deremiah has presented more evidence concerning alcoholic

blackouts than was presented in Patterson, Cannon, Rousch, and

Schmidt. Yet, Hall testified that an alcoholic in a blackout state could

still distinguish between right and wrong.        Further, while we have
                                    13

generally found that the use of drugs or mental illness may be relevant

for mitigation of sanctions, they do not provide an excuse for ethical

violations.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Dolezal, 841
N.W.2d 114, 129 (Iowa 2013) (stating depression and posttraumatic

stress disorder were mitigating factors, but did not excuse misconduct);

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 661

(Iowa 2013) (holding alcoholism may be considered in mitigation where

alcohol contributed to misconduct and lawyer undertakes rehabilitative

efforts to control addiction); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Van Beek, 757 N.W.2d 639, 644 (Iowa 2008) (finding depression and

alcoholism to be mitigating factors); Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Grotewold, 642 N.W.2d 288, 295 (Iowa 2002) (noting

depression does not excuse unethical conduct but is a mitigating

circumstance). Our view is consistent with the vast majority of cases in

other jurisdictions. See In re Harrington, 293 P.3d 686, 694 (Kan. 2013)

(per curiam) (including addiction to alcohol as a mitigating factor when

supported by medical evidence); In re Arata, 150 So. 3d 302, 306 (La.

2014) (recognizing that chemical dependence, along with meaningful

efforts to address this dependence, serves as mitigation); In re Karlsen,

778 N.W.2d 307, 313 (Minn. 2010) (describing depression and medical

issues as mitigating factors when established by clear and convincing

evidence); In re Charron, 918 S.W.2d 257, 261 (Mo. 1996) (explaining

that depression could serve to mitigate punishment, but not excuse

guilt). We adhere to these cases today.

      The second Templeton factor is disrespect of the law or law

enforcement. The use of violence to settle disputes is the antithesis of

the rule of law. Lawyers who use violence undermine the legal system

which requires respect, restraint, and resort to the legal process. See In
                                     14

re Walker, 597 N.E.2d 1271, 1272 (Ind. 1992) (observing that attorneys

who commit violent acts can cause the public to rightfully question

“whether the system itself is worthy of respect”); In re Grella, 777 N.E.2d
167, 171 (Mass. 2002) (describing the essential role of a lawyer as

facilitating resolutions of conflict without violence); In re Magid, 655 A.2d
916, 919 (N.J. 1995) (stating that society condemns acts of violence and

that domestic violence always involves victims); In re Rosenblatt, 687
N.Y.S.2d 23, 25 (App. Div. 1999) (admonishing that an attorney is

expected to use legal means to solve his problems, not violence).

      Further, the trespass issue here is problematic.              Like the

trespasses in Templeton, breaking through a locked door of a home does

not show respect for the sanctity of the home and the privacy interests

associated with it. Such an invasive violent act shows disrespect for the

law, which consistently recognizes the special value of the home as a

place of safety and refuge.    See Iowa Code § 561.16 (providing for an

unlimited exemption of one’s homestead from judicial sale); People v.

Jones, 821 N.E.2d 955, 957 (N.Y. 2004) (discussing the exception to the

self-defense duty to retreat when the defender is at home and noting

“peoples’ homes are their castles, and that as such one’s home is a place

of sanctuary”); Margaret Jane Radin, Property and Personhood, 34 Stan.

L. Rev. 957, 987 (1982) (describing how one tends to identify one’s

“home” as an attribute of oneself and not a mere possession); Stephanie

M. Stern, Residential Protectionism and the Legal Mythology of Home, 107
Mich. L. Rev. 1093, 1100–05 (2009).

      The third Templeton factor is the existence of a victim and the

degree of injury resulting from the lawyer’s misconduct. Here, Deremiah

engaged in an escalating course of conduct that included destruction of

Doe’s private property, trespass of her home with intent to commit a
                                    15

serious injury, and an ongoing assault that resulted in significant

bruising and swelling of both eyes, swelling in her face, hair being ripped

out, and obvious resulting psychological harm.       This was not a case

involving slight or no injury. There clearly was a victim with palpable

injuries.

      Fourth, on the question of a pattern of conduct, we note that

Deremiah makes the argument that the domestic assault occurring in

July was a singular event.     In Keele, for instance, we found that the

federal firearms violation was an isolated event that did not give rise to a

violation. Keele, 795 N.W.2d at 514. Our cases have often emphasized

the pattern of misconduct. See, e.g., Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Cross, 861 N.W.2d 211, 226–27 (Iowa 2015); Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Boles, 808 N.W.2d 431, 442 (Iowa 2012); Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 589 (Iowa

2011).

      The facts of this case do not show a persistent pattern of repeated

misconduct. Yet, there was the event in April, which involved Deremiah

burning Doe’s DVDs and a resulting call to the police. This occurrence

seems to have been a precursor to events in July. We have in our cases

noted that two occasions of misconduct are cause for concern.          Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Khowassah, 837 N.W.2d 649, 654

(Iowa 2013); Rousch, 827 N.W.2d at 718. In any event, when violent acts

resulting in significant injury occur, a pattern of conduct is not required

to establish a violation of our disciplinary rules.     See Schmidt, 796
N.W.2d at 41.    When it comes to the application of rule 32:8.4(b) to

violent assaults on intimate partners, one assault is one too many.

      Finally, in addition to the specific Templeton factors, we consider

whether the domestic assault and trespass in this case has a bearing on
                                    16

Deremiah’s legal practice.   In Schmidt, we stated that “domestic-abuse

conduct did not affect [the attorney’s] behavior toward his clients, fellow

lawyers, or judges.”   Schmidt, 796 N.W.2d at 44.       We made a similar

statement in Iowa Supreme Court Attorney Disciplinary Board v. Axt, 791
N.W.2d 98, 102 (Iowa 2010).

      These observations in Schmidt and Axt were used only in the sense

that the specific acts of misconduct in question had no direct impact on

a particular identifiable case or client.    Yet, our other cases recognize

that a lawyer’s misconduct can have an indirect impact on the lawyer’s

ability to practice law. For example, in Rousch, the attorney’s illegal drug

usage did not have a direct impact on a particular case or client. 827
N.W.2d at 718. We noted, however, that a criminal attorney’s illegal drug

use could lead to difficult situations in his law practice when he

represented drug offenders. Id. We noted that Rousch was violating the

category of laws that he regularly encountered in his work. Id.

      Here, Deremiah’s practice included family and criminal law.         A

competent family lawyer must be able to recognize and effectively deal

with situations involving domestic abuse. See In re Walker, 597 N.E.2d

at 1272; Magid, 655 A.2d at 919 (stating an attorney’s commission of

domestic violence calls into question the zealousness of his advocacy

when representing victims of such crimes or prosecuting perpetrators).

For example, the American Bar Association has developed screening tools

to assist lawyers in identifying domestic abuse and materials for

comprehensive representation and advocacy of domestic abuse clients.

See Comm’n on Domestic Violence, Am. Bar Ass’n Tool for Attorneys to

Screen    for    Domestic     Violence      (2005),   http://www.american

bar.org/content/dam/aba/migrated/domviol/screeningtoolcdv.authchec

kdam.pdf; Comm’n on Domestic Violence, Am. Bar Ass’n Comprehensive
                                        17

Issue Spotting: A Tool for Civil Attorneys Representing Victims of Domestic

&    Dating      Violence,     Sexual    Assault     &    Stalking,     (2008),

http://www.americanbar.org/content/dam/aba/migrated/domviol/pdfs

/Issue_Spotting_FINAL.authcheckdam.pdf.            A lawyer engaged in the

practice of family law who engages in acts of domestic abuse may be less

effective in screening and addressing similar incidents of abuse

experienced by clients. A family lawyer must protect clients from acts of

family violence, not commit them. Cf. Magid, 655 A.2d at 919.

      We conclude that consideration of the Templeton factors establish

a violation of rule 32:8.4(b).    In particular, the criminal trespass and

violent injurious assault are salient facts showing a disrespect for the law

as contemplated in the second Templeton factor.

      B. Sanctions.       We now turn to the question of sanctions.           In

considering sanctions, we must focus on their purpose. We do not seek

in our sanctions to inflict punishment for criminal conduct in any

general sense. That is the function of the criminal law. The range of

penalties for criminal activities are established by the legislature and are

enforced through criminal prosecutions. Imposing greater punishment

for domestic assault crimes is a matter for the legislature and public

prosecutors who exercise their discretion in enforcing the law.

      That said, in addition to providing a mechanism to police poor

lawyering, the rules authorize us to protect the public and maintain

public confidence in the legal profession through the disciplinary

process. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Iversen, 723 N.W.2d
806, 810 (Iowa 2006).        We further seek to impose discipline to deter

individual    attorneys   from   reoffending.      Iowa   Supreme     Ct.   Att’y

Disciplinary Bd. v. Qualley, 828 N.W.2d 282, 293 (Iowa 2013). We also

seek to deter the misconduct of others. Templeton, 784 N.W.2d at 771;
                                    18

Thompson, 595 N.W.2d at 134. In calibrating our sanctions, we focus on

these issues and not generalized criminal punishment.

      In determining sanctions, we have generally rejected per se rules

and have instead considered the totality of facts and circumstances of an

individual case.     Nonetheless, we have sometimes referred to general

ranges of sanctions that arise from certain types of misconduct. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Said, 869 N.W.2d 185, 193 (Iowa

2015) (“When determining what sanctions to impose, we consider those

imposed in similar cases while remaining aware of the different

circumstances in each case.”). In Axt, we suggested that the sanctions

imposed against lawyers committing domestic abuse “ranged from a

suspension of two months to a suspension of two years depending on the

nature and extent of other misconduct proved by the board in the same

case.” 791 N.W.2d at 102.

      In Schmidt, we suggested that in cases involving domestic assaults

with injuries to the victims we generally would consider a suspension of

up to six months before consideration of aggravating and mitigating

factors. 796 N.W.2d at 45. In that case, we determined that the singular

nature of the offense plus especially robust efforts to address alcohol and

mental health problems were sufficient to lessen the suspension to a

one-month period. Id.

      The aggravating facts arise here primarily from the violation itself.

The victim of domestic assault suffered notable physical injuries and

psychological harm from an assault in her own bedroom. We do not find

the domestic nature of the assault a mitigating factor; indeed it is an

aggravating factor. Violence by an intimate partner is a raw assault on

the basic individual right to physical security that lies at the core of

civilized society.
                                     19

      We also note the escalating violence in this case.      Although not

well-developed in the record, it is clear that in April, Deremiah engaged

in conduct cumulating in the destruction of Doe’s property and resulting

in a 911 call by Doe to stabilize the situation. This, of course, is a lesser

event compared to what occurred in July, but it should have been a clear

harbinger to Deremiah.     The significance of the event was not lost on

Doe, who retrieved the key to her home from Deremiah after this

incident. Yet, on July 26, Deremiah engaged in an act of trespass by

breaking into Doe’s home and, ultimately, proceeded to repeatedly punch

Doe in the face and pull out her hair in the confines of her bedroom in

the early morning hours.

      Finally, there is an issue regarding restitution. Deremiah damaged

the door to Doe’s residence when committing the trespass offense. It is

true that the damage was relatively minor and that a court order

detailing required restitution was not entered. Yet, Deremiah must have

known of the damage, and yet he appears to have taken no proactive

steps to assume responsibility for it.      This is, perhaps, an error of

negligent omission more than anything else, but it does not foster

confidence that Deremiah has forthrightly assumed full responsibility for

his actions.

      As in Schmidt, there are mitigating factors. Deremiah has not had

prior discipline, which we have recognized as a mitigating factor.       See

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Bartley, 860 N.W.2d 331, 339

(Iowa 2015).    Notwithstanding the restitution issue, he has accepted

responsibility for his acts and seems genuinely remorseful, a mitigating

factor. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Kingery, 871 N.W.2d
109, 122 (Iowa 2015).      In addition, Deremiah has engaged in robust
                                    20

efforts to deal with his substance abuse. We regard the effort to obtain

help as a mitigating factor. Id. at 122; Schmidt, 796 N.W.2d at 39, 45.

      We think the various opinions of the members of the commission

reflect the range of possible sanctions in this case. We cannot, however,

accept a public reprimand as an adequate sanction. Here, the escalating

tumultuous relationship between Deremiah and Doe led to an assault

resulting in substantial injuries. Notwithstanding the mitigating factors,

we think a mere reprimand is not adequate under the circumstances.

      We give respectful consideration to the majority’s recommendation

of a thirty-day suspension, but we note that the majority also suggests a

two-year period of probation. The majority thus proposed a sanction that

offers protection well beyond the period of suspension.        We have not

imposed probation beyond the period of suspension in our prior cases on

the ground that we lack the administrative machinery to provide effective

supervision.   Iowa Supreme Ct. Att’y Disciplinary Bd. v. Johnson, 792
N.W.2d 674, 683 (Iowa 2010); Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lickiss, 786 N.W.2d 860, 871–72 (Iowa 2010); Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Kirlin, 741 N.W.2d 813, 819 (Iowa 2007).

      We could impose a thirty-day suspension as in Schmidt.           The

nature of the assaults are somewhat similar. The physical harm in this

case bears a resemblance to those in Schmidt. As in Schmidt, Deremiah’s

acts included some damage to property.

      There are also differences.   There is no evidence that Deremiah

interfered with efforts to summon help as in Schmidt. See Schmidt, 794
N.W.2d at 41. And, although the assault in Schmidt occurred in front of

children (which produced trauma so great that they did not want to see

their father during subsequent visitations), id. at 38, the assault in this

case did not involve injury to children who witnessed the abuse. Schmidt
                                    21

also involved a violation of an ethical rule unrelated to domestic abuse in

the case, id. at 39–40; there was no similar unrelated infraction in

Deremiah’s case.     Yet, Deremiah was found guilty of two criminal

infractions—one involving trespass and the other involving assault.

      From time to time we step back and consider whether our

approach to sanctions in our cases is generally sufficient to advance the

purposes of our ethics rules. For example, we increased the sanctions

for failure to file income tax returns in order to protect the reputation of

the bar. Comm. on Prof’l Ethics & Conduct v. Jones, 368 N.W.2d 157, 157

(Iowa 1985) (“[W]e are determined to continue to impose sanctions and, if

necessary to end tax violations by members of the profession, to increase

the periods of suspension.”).   Similarly, in Schmidt, we took a step in

ratcheting up the floor of sanctions for domestic assault by declaring that

while an admonition for domestic abuse might have been appropriate in

the past, we no longer considered an admonition a sufficient sanction for

domestic abuse resulting in serious injury. 796 N.W.2d at 43.

      After reviewing our cases and considering the issues raised in this

matter, we take another step in strengthening our disciplinary approach

to injurious domestic assaults by imposing a sanction in excess of the

one-month suspension imposed in Schmidt.         We impose the increased

sanction in part because of the destruction of property and trespass of

the home, which occurred prior to the assault, but also to reemphasize

what was said in Schmidt, namely, that domestic abuse by lawyers is

out-of-bounds conduct that will not be tolerated by this court. Id. at 44.

In escalating the sanctions for domestic abuse, we seek to preserve the

reputation of the bar, ensure that family law lawyers are fit to offer

holistic legal advice, and deter other lawyers from committing similar

violations.   We conclude that the proper sanction in this case is a
                                    22

suspension of Deremiah’s license to practice law indefinitely with no

possibility of reinstatement for at least three months.

      In addition, Deremiah should continue to address the issues of his

substance abuse and mental health.         The record demonstrates that

Deremiah has made a good start in this regard.            Before reinstating

Deremiah’s license, however, we require that Deremiah present to us

evidence that he is continuing in his recovery efforts and that he is

mentally fit to practice law.

      As a result, at the time of any application for reinstatement, we

require Deremiah to provide the court with (1) a mental health evaluation

by a physician who has signed an affidavit indicating that he is fit to

resume the practice of law, and (2) a substance abuse evaluation

indicating he is fit to practice law. See Rousch, 827 N.W.2d at 721. We

also require that any application for reinstatement be set for hearing

before us before the suspension in this case is lifted.        Iowa Ct. R.

34.25(2).

      IV. Conclusion.

      For the above reasons, we suspend Deremiah’s license to practice

law indefinitely with no possibility of reinstatement for three months.

This suspension applies to all facets of the practice of law. See Iowa Ct.

R. 34.23(3). Deremiah must comply with Iowa Court Rule 34.24 dealing

with the notification of clients and counsel.    Costs for this action are

taxed to Deremiah pursuant to Iowa Court Rule 36.24. Upon application

for reinstatement, Deremiah must demonstrate that he has not practiced

law during the period of his suspension and that he has complied with

all of the requirements for reinstatement provided in Iowa Court Rule

34.25. In any application for reinstatement, Deremiah must present an
                                   23

affidavit from a mental health professional and a substance abuse

evaluation demonstrating Deremiah’s fitness to practice law.

      LICENSE SUSPENDED.